Citation Nr: 1516280	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to nonservice-connected pension benefits.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, major depressive disorder, anxiety disorder not otherwise specified, and adjustment disorder not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to September 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2015, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

In his September 2011 claim, the Veteran stated he was seeking service connection for posttraumatic stress disorder (PTSD).  The Veteran's VA treatment records include diagnoses of major depressive disorder (MDD), anxiety disorder not otherwise specified (NOS), and adjustment disorder NOS.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, anxiety disorder NOS, and adjustment disorder NOS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains Augusta VA Medical Center (VAMC) and outpatient treatment records dated November 2001 to April 2013, and Charleston VAMC and outpatient treatment records dated May 2011 to December 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his claim of entitlement to nonservice-connected pension benefits.

2. At his March 2015 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In a May 2014, the Veteran stated that he wished to withdraw his claim of entitlement to nonservice-connected pension benefits.  Likewise, at his March 2015 hearing before the Board, the Veteran testified that he wished to withdraw his claim of entitlement to service connection for a back disability.  These communications from the Veteran show a clear desire on his part to withdraw these issues from his appeal.  

In the present case, the Veteran has withdrawn the appeal as to the claims of entitlement to nonservice-connected pension benefits and entitlement to service connection for a back disability and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.


ORDER

The appeal as to the claim of entitlement to nonservice-connected pension benefits is dismissed.

The appeal as to the claim of entitlement to service connection for a back disability is dismissed.


REMAND

The Veteran contends that he currently suffers from PTSD stemming from an incident during his active duty service in 1957 in which he witnessed a young girl struck by a car, in downtown Columbia, South Carolina, and despite his attempts at medical aid, the child died in his arms.  See, e.g., March 2015 videoconference hearing testimony.  The Veteran has stated that after the accident, the local police department took his statement.  See March 2015 videoconference hearing testimony; May 2014 Veteran statement.  In May 2014, the RO contacted the records division of the county sheriff's department to request a copy of the accident report, but was told their office only had records dating back to 1998.  See May 2014 Report of General Information.  

However, the evidence of record does not indicate that the RO contacted the Columbia, South Carolina, Police Department about any accident reports that their department may have generated.  On remand, the AOJ should make appropriate efforts to obtain any records from the Columbia, South Carolina Police Department regarding the motor vehicle accident in April or May of 1957.

The Veteran's VA treatment records also include an April 2013 VA psychology annual evaluation report, in which the Veteran reported that he also had a period of active duty service from 1960 to1972, which included service in the Republic of Vietnam from 1968 to 1969.  The Veteran reported to the VA psychologist that he has PTSD, and reported two traumas.  The Veteran reported the accident involving the young girl described above.  The Veteran also stated that a Vietnamese child he had befriended was killed by the Viet Cong.  On remand, the AOJ should make appropriate efforts to verify any other period(s) of active duty service for the Veteran, to include any service from 1960 to 1972, and any service in the Republic of Vietnam.

During his March 2015 hearing before the Board, the Veteran described some of his psychological symptoms, to include nightmares, sleep disturbances, and flashbacks.  The Veteran further testified that his wife wrote a paper regarding his symptoms.  On remand, the AOJ should make appropriate efforts to obtain a copy of any such paper, as it may include a description of the Veteran's psychological symptoms, including their duration, frequency, and severity.

In an October 2011 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran stated that he received treatment at the Charleston VAMC from 1972 to 2011, to include for PTSD.  Of record are treatment records from the Charleston VAMC dated November 2010 to December 2012.  The Veteran's Problem List from the Charleston VAMC includes diagnoses of PTSD and MDD.  An October 2012 optometry notes indicates that both diagnoses were made in April 2011.  Of record is a June 2011 Mental Health Outpatient Treatment Plan Note.  However, the treatment note from April 2011 regarding the evaluation from which the diagnoses of PTSD and MDD were made is not of record.  On remand, the AOJ should obtain all outstanding treatment records from the Charleston VAMC, dated from 1972 to present, to include the April 11, 2011 mental health evaluation.

Further, VA treatment records from the Augusta VAMC indicate that in March 2011 the Veteran's primary care provider requested a consultation with the mental health service, because the Veteran reported that in the military he had seen a child get hit by a car and die in his arms, and that three-to-four months prior to the consultation request, the Veteran saw another child get hit by a car, and the Veteran reported he was now having recurring nightmares.  A brief progress note attached to the consultation request indicates that the mental health consultation assessment was performed in March 2011, and the VA psychologist indicated, "Report on chart."  However, the psychologist's full consultation report is not of record.  On remand, the AOJ should obtain all outstanding treatment records from the Augusta VAMC, to include the full report from the March 2011 mental health diagnostic assessment consultation.

Finally, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's VA treatment records indicate a current diagnosis of an acquired psychiatric disorder.  See April 2013 Augusta VAMC annual psychological evaluation (suggesting partial PTSD/anxiety disorder NOS); October 2012 Charleston VAMC optometry note (PTSD and MDD diagnosed in April 2011); June 2002 Augusta VAMC annual psychological evaluation (adjustment disorder NOS).  As the Veteran consistently contends that his current acquired psychiatric disorder is related to his witnessing and attempting to help a child fatally injured in a motor vehicle accident during his active duty service, and as the Veteran's service records are fire-related, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should make appropriate efforts to verify whether the Veteran had any other period(s) of active duty service, to include any Army service from 1960 to 1972, and any service in the Republic of Vietnam.  Efforts to verify this information should be documented in the record.  Any obtained information or records should be associated with the evidentiary record, and a copy provided to the Veteran's representative.

2. The AOJ should make appropriate efforts to obtain from the Columbia, South Carolina Police Department any records related to a motor vehicle accident in the Spring of 1957 in which a young girl, likely between the ages of three and five, was struck and killed by a motor vehicle on Assembly and Gervais Street.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record, and a copy provided to the Veteran's representative.

3. The AOJ should undertake appropriate development to obtain the paper written by the Veteran's wife regarding the Veteran's psychological symptoms, as referenced by the Veteran at his March 2015 hearing before the Board.  The Veteran's assistance should be requested as needed.  Any obtained records should be associated with the evidentiary record.

4. For #1, #2, and #3, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

5. The AOJ should obtain all outstanding VA treatment records, to include:

a) All treatment records from the Charleston VAMC dated from 1972 to present, to include the April 11, 2011 mental health evaluation.

b) All outstanding treatment records from the Augusta VAMC, to include the full report from the March 2011 mental health diagnostic assessment consultation.  

All obtained records should be associated with the evidentiary record.

6. After #1-#5 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, MDD, anxiety disorder NOS, and adjustment disorder NOS.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since September 2011.

The examiner should address the diagnoses of PTSD, MDD, anxiety disorder NOS, and adjustment disorder NOS in the Veteran's VA treatment records.  See April 2013 Augusta VAMC annual psychological evaluation (suggesting partial PTSD/anxiety disorder NOS); October 2012 Charleston VAMC optometry note (PTSD and MDD diagnosed in April 2011); June 2002 Augusta VAMC annual psychological evaluation (adjustment disorder NOS).

The examiner should also specifically address the reports of the Veteran, his ex-wife, and his girlfriend regarding the Veteran's symptoms and behavior, including any alcohol use and/or abuse.  See, e.g., March 2015 videoconference hearing testimony; October 2011 Veteran statement; October 2011 D.M. statement.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner should note that the Veteran's service treatment records and service personnel records are fire-related, and therefore unavailable.

The examiner should specifically address the Veteran's report that during his active duty service he witnessed and attempted to render medical aid to a young girl who was struck by a car, and who died in his arms.  See, e.g., March 2015 videoconference hearing testimony.

The examiner should also address the Veteran's report that a Vietnamese child who he befriended was killed by the Viet Cong.  See April 2013 annual psychological evaluation note.

Finally, the examiner should note and address the Veteran's report that he refused to talk about such experiences, that he has experienced psychological symptoms since returning from service, and that seeing another accident in which a child was hurt "set off" his psychological symptoms.  See, e.g., March 2015 videoconference hearing testimony; October 2011 Veteran statement.

c) If a diagnosis of PTSD is warranted, and the AOJ verifies the Veteran did have active duty service in the Republic of Vietnam, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity.  

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since September 2011, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the Veteran's report that during his active duty service he witnessed and attempted to render medical aid to a young girl who was struck by a car, and who died in his arms.  See, e.g., March 2015 videoconference hearing testimony.

The examiner should also address the Veteran's report that a Vietnamese child who he befriended was killed by the Viet Cong.  See April 2013 annual psychological evaluation note.

Finally, the examiner should note and address the Veteran's report that he refused to talk about such experiences, that he has experienced psychological symptoms since returning from service, and that seeing another accident in which a child was hurt "set off" his psychological symptoms.  See, e.g., March 2015 videoconference hearing testimony; October 2011 Veteran statement.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

7. After the above development has been completed as requested, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


